DETAILED ACTION/EXAMINER’S COMMENTS
This action is responsive to the application No. 16/942,109 filed on July 29, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The amendment filed on 04/27/2022 responding to the Office action mailed on 02/02/2022, has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Accordingly, pending in this Office action are claims 17, 19-36, and newly added claim 37.

Allowable Subject Matter           
Claims 17 and 19-37 are allowed. 
The following is an examiner’s statement of reasons for allowance: the prior art of record Yoo (US2019/0252466), Lee (US 2012/0286418), Cheng (US 2019/0140006), Borthakur (US 2020/0021754), and Kim (US 2020/0403025) disclose most aspects of the claimed invention.  However, regarding independent claim 17, the prior art of record does not disclose “a dummy contact structure comprising a metal extending laterally through the first dielectric layer in a closed path along a boundary of the photodetector”.
With respect to independent claim 25, the prior art of record does not disclose that “the first opening extends along a perimeter of the photodetector; depositing a second dielectric layer over the first dielectric layer; forming a metal reflector within the second dielectric layer, the metal reflector continuously extending directly over the dummy contact, the first dielectric layer, and the photodetector; and depositing a dielectric in the second opening to form a substrate isolation structure in the second opening, the substrate isolation structure being arranged directly over the dummy contact and the semiconductor substrate”.
With respect to independent claim 32, the prior art of record does not disclose “forming a metal layer directly over the dummy contact structure and directly contacting the first dummy segment and the second dummy segment”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garcés whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson Garces/Primary Examiner, Art Unit 2814